[J-114-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 2 WAP 2020
                                                 :
                      Appellee                   :   Appeal from the Order of the
                                                 :   Superior Court entered April 17,
                                                 :   2019 at No. 998 WDA 2018,
               v.                                :   affirming the Order of the Court of
                                                 :   Common Pleas of Venango County
                                                 :   entered June 19, 2018 at Nos. CP-
 JAMES PAUL FINNECY,                             :   61-CR-0000498-2013 and CP-61-
                                                 :   CR-0000688-2009.
                      Appellant                  :
                                                 :   SUBMITTED: November 17, 2020


                                        OPINION

JUSTICE MUNDY                                    DECIDED: APRIL 29, 2021
                                     I. Introduction

       In this appeal by allowance, we consider whether a single past conviction for a

violent crime demonstrates a “history of present or past violent behavior” for purposes of

the Recidivism Risk Reduction Act (“RRRI Act”), 61 Pa.C.S. §§ 4501-4512, thereby

disqualifying an offender from eligibility for a reduced sentence. Before addressing this

question, however, we must first determine whether a trial court’s failure to impose a

sentence under the RRRI Act implicates sentencing illegality. For the reasons that follow,

we affirm in part and reverse in part the order of the Superior Court.

                            II. Facts and Procedural History

       In January 2010, Appellant James Paul Finnecy was sentenced to a maximum

term of two years’ imprisonment for unauthorized use of a motor vehicle and theft by

unlawful taking, as well as two consecutive terms of eighteen months’ probation for
escape, resisting arrest,1 identity theft, and ten counts of forgery.2 In October 2011,

Appellant was released from custody and placed on probation. He committed multiple

probation violations over the next several months and also failed to complete a court

supervised drug treatment program.        The trial court ultimately revoked Appellant’s

probation. On March 7, 2014, Appellant was sentenced to twelve to twenty-four months’

imprisonment, to be followed by five years’ probation.3

       In April 2014, Appellant was again released from custody and paroled to a court

supervised substance abuse treatment facility. Shortly thereafter, Appellant absconded

from parole and committed numerous additional violations of his supervision. As a result,

the Commonwealth filed a petition to revoke Appellant’s probation and parole, which was

granted. In August 2014, Appellant appeared before the trial court for a revocation

hearing, at which he admitted to committing numerous material violations of probation

and parole such as changing his residence, failing to report, violating curfew, using crack

cocaine, associating with drug users or dealers, and consuming alcohol. As a result, the

trial court found Appellant in violation of his probation and parole. On October 7, 2014,

1 The resisting arrest statute provides that “[a] person commits a misdemeanor of the
second degree if, with the intent of preventing a public servant from effecting a lawful
arrest or discharging any other duty, the person creates a substantial risk of bodily injury
to the public servant or anyone else, or employs means justifying or requiring substantial
force to overcome the resistance.” 18 Pa.C.S. § 5104.
2 Appellant’s charges for unauthorized use of a motor vehicle and theft by unlawful taking
appear at docket number CP-61-CR-0000597-2009. His charges for escape and
resisting arrest appear at docket number CP-61-CR-0000599-2009. Finally, Appellant’s
charges for forgery and identity theft appear at docket number CP-61-CR-0000688-2009.
3 While the specifics of the case are unclear from the certified record, Appellant’s
sentence of twelve to twenty-four months’ imprisonment was imposed for a new count of
identity theft appearing at CP-61-CR-0000498-2013. The court also resentenced
Appellant for his earlier forgery convictions to three years’ probation for each of the ten
counts, to run concurrently with each other, but consecutive to the new sentence for
identity theft.



                                     [J-114-2020] - 2
Appellant was sentenced to an aggregate term of twelve and one-half to twenty-five years’

imprisonment.4 Relevant to this appeal, the court found Appellant ineligible for a sentence

under the RRRI Act. Appellant’s judgment of sentence was affirmed on appeal. See

Commonwealth v. Finnecy, 135 A.3d 1028 (Pa. Super. 2016).5              This Court denied

Appellant’s request for review. Commonwealth v. Finnecy, 159 A.3d 935 (Pa. 2016).

       On March 9, 2017, Appellant filed a timely pro se petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, in which he claimed, inter alia,

that defense counsel was ineffective for failing to object to the court’s determination that

he did not qualify for a sentence under the RRRI Act, resulting in an illegal sentence. The

PCRA court appointed counsel, who filed a Turner/Finley6 letter seeking to withdraw.

Counsel was permitted to withdraw, and the court issued a notice of intent to dismiss the

petition pursuant to Pa.R.A.P. 907. Appellant filed two responses to the court’s notice,

but the court did not take any additional action. On November 27, 2017, Appellant filed

a motion for leave to file an addendum, as well as the addendum itself, based on this

4 Appellant received consecutive terms of one to two years’ imprisonment for each of the
ten counts of forgery at docket number CP-61-CR-0000688-2009. He also received two
and one-half to five years’ imprisonment for identity theft at docket number CP-61-CR-
0000688-2009, as well as an additional two and one-half to five years’ imprisonment for
identity theft at docket number CP-61-CR-0000498-2013. Appellant’s sentences for
identity theft were ordered to run concurrently which each other, but consecutive to the
sentences for forgery. See Sentencing Order, 10/07/14, at 1-3.
5 On direct appeal, Appellant raised a claim that the trial court erred by finding him
ineligible for a reduced sentence under the RRRI Act. Relying on Commonwealth v.
Tobin, 89 A.3d 663, 670 (Pa. Super. 2014), the Superior Court first concluded that this
claim implicated sentencing illegality. Finnecy, 135 A.3d at 1033. It further concluded
that Appellant’s conviction for resisting arrest constituted a crime demonstrating present
or past violent behavior, rendering him ineligible for a sentence under the RRRI Act. Id.
at 1037.
6  See Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc);
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) (establishing procedures for
withdrawal of court-appointed counsel where counsel concludes issues raised in PCRA
petition are meritless).


                                     [J-114-2020] - 3
Court’s then-recent decision in Commonwealth v. Cullen-Doyle, 164 A.3d 1239 (Pa.

2017), which held that a single present conviction for first-degree burglary does not

constitute a “history of present or past violent behavior” disqualifying an offender for a

sentence under the RRRI Act. Appellant maintained that per Cullen-Doyle the trial court

improperly concluded he did not qualify for a sentence under the RRRI Act, resulting in

an illegal sentence.

       After a hearing, the PCRA court dismissed Appellant’s petition. It followed its

decision with an opinion outlining its bases for dismissal. The court first relied on the

Superior Court’s opinion from Appellant’s direct appeal in which the court concluded that

a conviction for resisting arrest qualified as “violent behavior” under Section 4503. PCRA

Ct. Op., 6/19/18, at 6-7. The court further found Appellant’s reliance on Cullen-Doyle

unavailing based on what it perceived as two major factual distinctions between that case

and the instant matter. Id. at 7-9. The court first noted that Cullen-Doyle merely held that

a court may not find an offender ineligible for a reduced sentence under the RRRI Act

based upon a single conviction for a crime demonstrating violent behavior for which the

offender is currently being sentenced. Id. at 7-8. The court explained, however, that

Appellant is not a first-time offender, but rather has a history of past violent behavior,

namely a conviction for resisting arrest, established prior to the imposition of the

challenged sentence. Id. The court also explained Cullen-Doyle found that a single

present offense, rather than a single previous offense, did not constitute a history of past

or present violent behavior. Id. at 8. Accordingly, the court dismissed Appellant’s petition.

       Appellant appealed to the Superior Court, which affirmed in a divided, unpublished

memorandum. Commonwealth v. Finnecy, 998 WDA 2018, 2019 WL 1752803 (Pa.

Super. April 17, 2019). The Superior Court first recognized that “a defendant’s challenge

relative to the failure to apply a RRRI minimum [is] a non-waivable illegal sentencing




                                      [J-114-2020] - 4
claim.” Id. at *4 (quoting Commonwealth v. Tobin, 89 A.3d 663, 669 (Pa. Super. 2014)

(citation omitted)). As for the merits of Appellant’s claim, the court agreed with the PCRA

court’s conclusion that Appellant’s previous resisting arrest conviction rendered him

ineligible for a RRRI Act sentence because it demonstrated a history of present or past

violent behavior. Id. at *5 (citing Commonwealth v. Finnecy, 135 A.3d at 1037). The court

then reasoned, with little explanation, that the record demonstrated Appellant did not

qualify as the type of first-time offender identified in Cullen-Doyle as potentially eligible

for a reduced sentence under the RRRI Act. Id. Thus, the court affirmed the PCRA

court’s dismissal of Appellant’s petition. Id.

       Senior Judge Eugene B. Strassburger authored a dissenting opinion disagreeing

with the court’s conclusion that a single conviction for a non-enumerated crime of violence

constitutes a “history of present or past violent behavior” as contemplated by Section

4503. Id. In Appellant’s direct appeal to the Superior Court, Judge Strassburger agreed

with a previous court that a conviction for resisting arrest constituted a crime of violence

rendering Appellant ineligible for a RRRI sentence.          Id.   However, in light of our

subsequent decision in Cullen-Doyle, Judge Strassburger questioned the strength of this

conclusion. Id. He maintained that while resisting arrest is a crime demonstrating violent

behavior, it nonetheless does not render Appellant ineligible for a sentence under the

RRRI Act. Id. He explained that in Cullen-Doyle, this Court found that a single present

conviction for a crime of violence does not equate to a history of violent behavior. Id. He

maintained that although that precise holding does not govern this case, which involves

a single prior conviction, its reasoning is instructive for several reasons:

              I am persuaded by the reasoning in Cullen-Doyle that the
              language of the RRRI statute is ambiguous; that the word
              history refers to “an established record of or pattern of past or
              present violent behavior;” that the “Legislature sought to offer
              greater reform opportunities for first-time offenders than for
              repeat offenders;” that construing the statute broadly would


                                      [J-114-2020] - 5
              disqualify too many individuals based upon a mere “single
              instance of violence;” that all crimes of violence should not be
              per se disqualifying; and that the rule of lenity means the
              statute should be construed in favor of those seeking
              admission to the program. [Cullen-Doyle, 164 A.3d at 1241-
              44].
Id. Accordingly, Judge Strassburger would have found Appellant’s sentence illegal and

reversed the decision of the PCRA court. Id.

       We granted Appellant’s petition for allowance of appeal to address the following:

              Does a single, past conviction for a violent crime constitute a
              “history of present or past violent behavior” for purposes of the
              Recidivism Risk Reduction Incentive Act (“RRRI Act”), 61
              Pa.C.S. §§ 4501-4512?
Commonwealth v. Finnecy, 224 A.3d 1260 (Pa. 2020) (per curiam). We also directed the

parties to address the threshold question of whether a court’s failure to apply a sentence

under the RRRI Act implicates sentencing illegality. Id.

                                 III. Parties’ Arguments

       As to the issue of whether a court’s failure to impose a sentence under the RRRI

Act implicates sentencing illegality, both parties’ arguments leave much to desire.

Appellant’s argument is extremely brief and undeveloped. Indeed, the entirety of his

argument reads as follows:

       In addressing the issue of an illegal sentence, the appellant relies on
       Commonwealth v. Berry, 877 A.2d 479 ([Pa. Super.] 2005). Although the
       circumstances differ, like Berry, the appellant contends that an illegal
       sentence [sic] and is subject to be corrected. Therefore, it is the appellant’s
       contention that this matter be remanded to the trial court to correct his
       sentence and render him RRRI eligible.

Appellant’s Brief at 17-18.
       As for the Commonwealth, it acknowledges that whether a court’s failure to apply

a reduced sentence under the RRRI Act implicates sentencing illegality is unclear, but




                                      [J-114-2020] - 6
nonetheless concedes that it does.7 Commonwealth’s Brief at 10. The Commonwealth

generally notes that the PCRA provides an avenue for an offender to seek relief from an

illegal sentence. Id. (citing Commonwealth v. DiMatteo, 177 A.3d 182, 192 (Pa. 2018)).

It then references both Commonwealth v. McIntyre, 232 A.3d 609 (Pa. 2020), and

Commonwealth v. Eisenberg, 98 A.3d 1268 (Pa. 2014), though it is unclear for what

purpose. Id. at 12-13. With respect to the former, the Commonwealth avers that based

on McIntyre “a claim which implicates the legality of sentence should include [those]

involving a trial court’s lack of constitutional or statutory authority to impose a sentence.”

Id. at 12 (citing McIntyre, 232 A.3d at 615). This language, however, appears in the

parties’ arguments section of that opinion, rather than our analysis. As for Eisenberg, the

Commonwealth seems to reference this case in an effort to demonstrate the complexity


7  Although the Commonwealth agrees that such a claim implicates sentencing illegality,
it alternatively argues the PCRA court lacked jurisdiction to consider this issue on two
grounds. Commonwealth’s Brief at 10-11. The Commonwealth first asserts that
Appellant’s addendum raising an illegal sentencing claim based on Cullen-Doyle was filed
beyond the twenty-day limit in which he was permitted to respond to the court’s notice of
intent to dismiss. Id. (citing Pa.R.A.P. 907). The Commonwealth also avers that
Appellant’s addendum invoking Cullen-Doyle, which was decided on July 20, 2017, was
untimely pursuant to the then-existing sixty-day time limit set forth in 42 Pa.C.S. § 9545(b)
(explaining petitioner asserting timeliness exception under the PCRA must file petition
within sixty days of the date the claim could have been presented) (amended Oct. 24,
2018, P.L. 894, No, 146, § 2, effective December 24, 2018) (extending the time for filing
a petition from sixty days to one year from the date the claim could have been presented).
Id. We do not find either of these arguments persuasive. That Appellant’s addendum
was filed beyond the twenty-day period following the court’s notice of intent to dismiss is
of no moment. The court had yet to take any further action on the petition following
Appellant’s responses to the notice, therefore maintaining jurisdiction. This being the
case, Appellant specifically moved for permission to file an addendum, which the court
permitted as evidenced by its scheduling of a hearing on the matter. At that hearing, the
trial court also noted that it had accepted the addendum to Appellant’s original filing. N.T.,
PCRA Hearing, 2/16/18, at 2, 11. As for the Commonwealth’s argument that Appellant’s
filing based on Cullen-Doyle was untimely under Section 9545(b), this provision applies
only where the petitioner raises new case law in order to satisfy an exception to the
PCRA’s timeliness requirements. Appellant’s addendum did not constitute a new
untimely petition, but was effectively a continuation of his original timely filing.



                                      [J-114-2020] - 7
of determining whether a claim implicates sentencing illegality. Id. at 12-13 (quoting

Eisenberg, 98 A.3d 1276). Finally, the Commonwealth recognizes that the Superior

Court’s decision in Tobin specifically held that a court’s failure to impose a reduced

sentence under the RRRI Act on an eligible offender amounts to legal error. Id. at 14

(citing Tobin, 89 A.3d at 670).

       Both parties’ arguments with respect to the issue of Appellant’s eligibility for a

sentence under the RRRI Act are similarly lacking. Appellant ultimately asserts that the

lower courts incorrectly found him ineligible for a sentence under the RRRI Act.8

Appellant’s Brief at 13. He first claims the Superior Court wrongly concluded that Cullen-

Doyle does not entitle him to relief, but fails to discuss this case in any meaningful way.

Id.   He maintains that Cullen-Doyle has been applied in other cases in a manner

benefitting similarly situated offenders. Id. at 13-14. To this end, Appellant merely cites

to several unpublished Superior Court decisions which may not be relied on for their

persuasive value.9 Id. The only other case relied on by Appellant in this portion of his

argument is Commonwealth v. Sebolka, 205 A.3d 329 (Pa. Super. 2019). Id. at 15. Aside

8 Appellant’s filing submitted to this Court reads more like a petition for allowance of
appeal than an appellate brief. For example, the portion of Appellant’s brief explaining
the standard of review simply states that this case “is one of substantial public importance
as to require prompt and definitive resolution” by this Court. Appellant’s Brief at 9. He
also references a conflict in the outcome of this case compared to others decided by the
Superior Court. Id. at 13, 15. Appellant also emphasizes that this case involves issues
of first impression. Id. at 16. While these are all important considerations when petitioning
for allowance of appeal under Pa.R.A.P 1114(b), they are irrelevant at this stage in the
proceedings.
9 Appellant references repeatedly in his brief the following unpublished non-precedential
memorandum decisions of the Superior Court: Commonwealth v. Haynick, 511 MDA
2017 (Pa. Super. December 14, 2017), Commonwealth v. Irvin, 432 MDA 2017 (Pa.
Super. December 14, 2017), and Commonwealth v. Rhodes, 378 MDA 2018 (Pa. Super.
December 26, 2018). Because each of these decisions were filed prior to May 1, 2019,
none of them may be cited for their persuasive value. See Pa.R.A.P. 126(b) (providing
that unpublished non-precedential memorandum decisions of the Superior Court filed
after May 1, 2019 may be cited for their persuasive value).


                                      [J-114-2020] - 8
from noting that the Appellant in Sebolka successfully appealed the trial court’s

determination that she was not eligible for a RRRI sentence, Appellant does not explain

this case in any detail. Id.

       The Commonwealth contends that Appellant was correctly deemed ineligible for a

sentence under the RRRI Act. Commonwealth’s Brief at 2. It begins by noting this case

requires us to engage in statutory interpretation of the phrase “history of present or past

violent behavior” referenced in Section 4503. Id. at 5-6. The Commonwealth stresses

that the rules of statutory construction forbid interpreting a statute in a way that produces

absurd results. Id. at 6. In this vein, the Commonwealth argues that a definition of history

requiring an offender to have a pattern of multiple violent offenses would produce an

absurd result. Id. at 7. In support of its argument, the Commonwealth provides examples

in which an offender is presently being sentenced for a nonviolent offense, but has a

single previous conviction for a violent offense such as rape of a child, third degree

murder, or incest. Id. at 7-8. The Commonwealth maintains that requiring additional

violent offenses aside from these single violent crimes in order to be disqualified from

receiving a RRRI sentence would be absurd. Id. at 7. Accordingly, the same should hold

in this case where Appellant was previously convicted of a single violent offense, namely

resisting arrest. Id. at 8.

       The Commonwealth next reads the use of the phrase “a history” in Section 4503

to mean any history, including a single prior violent offense or a series of violent offenses.

Id. To demonstrate this point, the Commonwealth compares and contrasts Section 4503

with Sections 9711(d)(9) and (e)(1) of Title 42, which outline the procedures for

sentencing an offender for first-degree murder. Id. at 9. Both of the latter subsections

require a jury to determine whether an offender has a “significant history” of certain

criminal convictions. Id. The Commonwealth contends that had the legislature intended




                                      [J-114-2020] - 9
for “a history” in Section 4503 to require multiple previous violent offenses, it would have

similarly used a modifier like the word significant as it did in Sections 9711(d)(9) and

(e)(1). Id. at 9-10. Accordingly, the Commonwealth asks this Court to affirm the Superior

Court’s order denying relief. Id. at 10.

       Appellant also filed a reply brief in which he raises two additional cases in support

of his position that the court should have imposed a sentence pursuant to the RRRI Act.

Appellant’s Reply Brief at 2-4. In both of these cases, Commonwealth v. Bradley, 237

A.3d 1131 (Pa. Super. 2020),10 and Commonwealth v. Selby, 1299 WDA 2018; 2019 WL

2184840 (Pa. Super. May 21, 2019) (unpublished memorandum), the Superior Court held

that, based on Cullen-Doyle, the trial court erred in finding that a single past conviction

for a non-enumerated crime demonstrating violent behavior rendered an offender

ineligible for a sentence under the RRRI Act. Id. Appellant also responds to the examples

chosen by the Commonwealth to demonstrate that a single prior crime of violence should

disqualify an offender from receiving a sentence under the RRRI Act. Id. at 4. He explains

the statute clearly indicates that persons who commit these enumerated crimes ̶ rape of

a child, first-degree murder, and incest ̶ are automatically precluded from receiving a

sentence under the RRRI Act. Id. Here, however, the statute is ambiguous as to whether

a single past crime such as resisting arrest disqualifies an offender from receiving a

reduced sentence under the RRRI Act. Id. at 2. Accordingly, the statute must be read in

Appellant’s favor. Id.

                                           b. Analysis

       Although both parties’ arguments are rather poor, we understand the crux of the

issues being raised and will address them in turn. This case comes before us on collateral


10This case is currently being held pending our disposition in this matter.            See
Commonwealth v. Bradley, 488-489 MAL 2020.


                                     [J-114-2020] - 10
review, therefore our review “is limited to examining whether the PCRA court’s findings

of fact are supported by the record, and whether its conclusions of law are free from legal

error.” Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (quoting Commonwealth

v. Hanible, 30 A.3d 426, 438 (Pa. 2011)). We apply a de novo standard of review to the

PCRA court’s legal conclusions. Id. (quoting Commonwealth v. Roney, 79 A.3d 595, 603

(Pa. 2013)).

       Before addressing Appellant’s eligibility for a sentence under the RRRI Act, we

must determine whether such a claim implicates sentencing illegality. To begin, the

PCRA includes a general requirement that an alleged error not be “previously litigated or

waived.” 42 Pa.C.S. § 9543(a)(3). Where this is the case, the PCRA provides an avenue

by which offenders may seek collateral relief from an illegal sentence:

       This subchapter provides for an action by which persons convicted of
       crimes they did not commit and persons serving illegal sentences may
       obtain collateral relief. The action established in this subchapter shall be
       the sole means of obtaining collateral relief and encompasses all other
       common law and statutory remedies for the same purpose that exists when
       this subchapter takes effect, including habeas corpus and coram nobis.
42 Pa.C.S. § 9542 (emphasis added). Additionally, in order to be eligible for relief, the

PCRA states that a petitioner’s conviction or sentence must be the result of one of several

circumstances, including “[t]he imposition of a sentence greater than the lawful maximum”

or “[a] proceeding in a tribunal without jurisdiction.” 42 Pa.C.S. § 9542(vii). Appellant’s

claim is reviewable under the PCRA as it has not been previously litigated or waived. It

must nonetheless implicate sentencing illegality in order to be considered on the merits.

       Although the traditional view of claims concerning sentencing illegality were limited

to those exceeding the statutory maximum or those imposed by a court lacking

jurisdiction, our courts have recognized a broader view of sentencing illegality. See

Commonwealth v. Foster, 17 A.3d 332, 344-45 (Pa. 2011) (plurality) (citing In re M.W.,

725 A.2d 729, 731 (Pa. 1999) (holding that a challenge to the sentencing court’s statutory


                                    [J-114-2020] - 11
authority to impose a particular sentence implicates the legality of the sentence));

Commonwealth v. Barnes, 151 A.3d 121, 127 (Pa. 2016) (adopting the lead opinion in

Foster).

       With this in mind, we turn to the language of the Sentencing Code concerning the

imposition of RRRI Act sentences:

       The court shall determine if the defendant is eligible for a recidivism risk
       reduction incentive minimum sentence under 61 Pa.C.S. Ch. 45 (relating to
       recidivism risk reduction incentive). If the defendant is eligible, the court
       shall impose a recidivism risk reduction incentive minimum sentence in
       addition to a minimum sentence and maximum sentence except, if the
       defendant was previously sentenced to two or more recidivism risk
       reduction incentive minimum sentences, the court shall have the discretion
       to impose a sentence with no recidivism risk reduction incentive minimum.
42 Pa.C.S. § 9756(b.1). This statute makes clear that sentencing courts are required to

make an assessment as to an offender’s eligibility for a sentence under the RRRI Act and

lack discretion to forego imposing one where an offender is eligible. A sentencing court’s

incorrect determination regarding an offender’s eligibility, which results in the failure to

impose a reduced sentence, necessarily involves a challenge to the sentencing court’s

authority to impose a particular sentence.

       Additionally, this legality of sentence issue is not waivable where the question

concerns the lower courts’ facial interpretation of the statute as opposed to the factual

predicates triggering application of the provision. In this case there is no dispute over

Appellant’s criminal history, only over the proper meaning of the statute applied by the

lower courts. See Foster, 17 A.3d at 344-45; Barnes, 151 A.3d at 127. Accordingly,

Appellant’s contention that the court failed to impose a RRRI Act sentence where his

criminal history did not render him ineligible implicates sentencing illegality. That the

PCRA does not expressly delineate this type of illegal sentencing claim does not preclude

relief, considering sentencing illegality claims are always subject to review under the




                                     [J-114-2020] - 12
PCRA when raised in a timely petition. DiMatteo, 177 A.3d at 192 (citing Commonwealth

v. Fahy, 737 A.2d 214, 223 (Pa. 2019) (additional citation omitted)).11

       Having found that a trial court’s failure to sentence an eligible offender pursuant to

the RRRI Act implicates sentencing illegality, we may now address the issue of whether

the court erred by failing to impose such a sentence in this case. Preliminarily, Appellant

and the Commonwealth agree that resisting arrest qualifies as a crime demonstrating

violent behavior for the purposes of Section 4503. The only question in this case is

therefore whether a single prior conviction for a crime demonstrating violent behavior,

such as resisting arrest, constitutes a history of such behavior.

       Issues involving statutory interpretation like the one in this case implicate questions

of law, for which our standard of review is de novo and our scope of review is plenary.

Commonwealth v. Chester, 101 A.3d 56, 60 (Pa. 2014) (citing School Dist. Of

Philadelphia v. Dep’t of Educ., 92 A.3d 746, 751 (Pa. 2014)).             The object of all

interpretation and construction of statutes is to ascertain and effectuate the intention of

the legislature. 1 Pa.C.S. § 1921(a). “When the words of a statute are clear and free from

all ambiguity, they are presumed to be the best indication of legislative intent.” Cullen-

Doyle, 164 A.3d at 1242 (citing 1 Pa.C.S. § 1921(a); Commonwealth v. Griffith, 32 A.3d

1231, 1235 (Pa. 2011)). When the words of a statute are ambiguous, however, we must

seek to ascertain the legislature’s intent by considering various factors such as the

occasion for the provision, the context in which it was passed, the mischief it was

designed to remedy, and the object it sought to attain. 1 Pa.C.S. § 1921(c).

11  This conclusion is also consistent with the Superior Court’s handling of sentencing
claims involving eligibility for RRRI Act sentences. See Tobin, 89 A.3d at 669 (finding that
trial court’s failure to impose a RRRI Act sentence on an eligible offender amounted to
legal error) (citing Commonwealth v. Robinson, 7 A.3d 868, 871 (Pa. Super. 2010)
(“[W]here the trial court fails to make a statutorily required determination regarding a
defendant’s eligibility for an RRRI minimum sentence as required, the sentence is
illegal.”)).


                                     [J-114-2020] - 13
Section 4503 sets forth the requirements to qualify for a RRRI Act sentence:

“Eligible person.” A defendant or inmate convicted of a criminal offense
who will be committed to the custody of the department and who meets all
of the following eligibility requirements:

   (1) Does not demonstrate a history of present or past violent
       behavior.

   (2) Has not been subject to a sentence the calculation of which includes
       an enhancement for the use of a deadly weapon as defined under
       law or the sentencing guidelines promulgated by the Pennsylvania
       Commission on Sentencing or the attorney for the Commonwealth
       has not demonstrated that the defendant has been found guilty of or
       was convicted of an offense involving a deadly weapon or offense
       under 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous
       articles) or the equivalent offense under the laws of the United States
       or one of its territories or possessions, another state, the District of
       Columbia, the Commonwealth of Puerto Rico or a foreign nation or
       criminal attempt, criminal solicitation or criminal conspiracy to
       commit any of these offenses.

   (3) Has not been found guilty of or previously convicted of or adjudicated
       delinquent for or criminal attempt, criminal solicitation or criminal
       conspiracy to commit murder, a crime of violence as defined in 42
       Pa.C.S. § 9714(g) (relating to sentences for second and subsequent
       offenses) or a personal injury crime as defined under section 103 of
       the act of November 24, 1998 (P.L. 882, No. 111),[ ] known as the
       Crime Victims Act, except for an offense under 18 Pa.C.S. § 2701
       (relating to simple assault) when the offense is a misdemeanor of the
       third degree, or an equivalent offense under the laws of the United
       States or one of its territories or possessions, another state, the
       District of Columbia, the Commonwealth of Puerto Rico or a foreign
       nation.

   (4) Has not been found guilty or previously convicted or adjudicated
       delinquent for violating any of the following provisions or an
       equivalent offense under the laws of the United States or one of its
       territories or possessions, another state, the District of Columbia, the
       Commonwealth of Puerto Rico or a foreign nation or criminal attempt,
       criminal solicitation or criminal conspiracy to commit any of these
       offenses:

         18 Pa.C.S. § 4302(a) (relating to incest).

         18 Pa.C.S. § 5901 (relating to open lewdness).


                              [J-114-2020] - 14
                18 Pa.C.S. Ch. 76 Subch. C (relating to Internet child
                pornography).

                Received a criminal sentence pursuant to 42 Pa.C.S. § 9712.1
                (relating to sentences for certain drug offenses committed with
                firearms).

                Any offense listed under 42 Pa.C.S. Ch. 97 Subch. H (relating to
                registration of sexual offenders) or I (relating to continued
                registration of sexual offenders).

                Drug trafficking as defined in section 4103 (relating to definitions).

          (5) Is not awaiting trial or sentencing for additional criminal charges, if a
              conviction or sentence on the additional charges would cause the
              defendant to become ineligible under this definition.

          (6) [Deleted].

61 Pa.C.S. § 4503 (emphasis added).
       Although the statute does not define “history of present or past violent behavior,”

this Court had the occasion to interpret this phrase in Cullen-Doyle. In that case, Cullen-

Doyle pled guilty to several counts of conspiracy to commit burglary and one count of

burglary. Cullen-Doyle, 164 A.3d at 1241. At sentencing, the trial court denied his request

for a reduced sentence under the RRRI Act. Id. We granted review to address whether

a single present conviction for burglary, a crime both parties agreed demonstrated violent

behavior, qualified as a “history of present or past violent behavior” for the purposes of

Section 3504. Id. at 1240. We found this phrase materially ambiguous due to the fact

that “history” most often involves past events and can refer to a pattern of behavior, thus

requiring consideration of the rules of statutory construction. Id. at 1242.

       Because of this ambiguity, we turned to alternative means to discern the

legislature’s intent. Id. We then concluded that the Act’s purpose and rationale, as well

as the relevant legislative history, did not preclude Cullen-Doyle from receiving a

sentence under the RRRI Act. Id. We first acknowledged the purpose of the RRRI Act


                                     [J-114-2020] - 15
as outlined in Section 4502, which provides that Chapter 45 “seeks to create a program

that ensures appropriate punishment for persons who commit crimes, encourages inmate

participation in evidence-based programs that reduce the risks of future crime and

ensures the openness and accountability of the criminal justice process while ensuring

fairness to crime victims.” Id. We noted that an accepted corollary to the stated purpose

of reducing recidivism “is that first-time offenders are usually more amenable to reform

than inmates who have persisted in criminal conduct.” Id. at 1242-43.

       As for the phrase “history of present or past violent behavior,” we found that the

use of the word history in Section 4503 “evidences an intent to render ineligible individuals

with ‘an established record or pattern’ of violent behavior.” Id. at 1243. We reasoned that

such a definition of history “engenders the most cogent and natural interpretation of the

statute, since it permits a sentencing court to assess whether an offender has an

established record or pattern of past or present violent behavior[,]” consistent with the

legislature’s goal of providing “greater reform opportunities for first-time offenders than

for repeat offenders.” Id.

       We also highlighted the fact that had the legislature intended to preclude offenders

with a single present conviction for a crime of violence from eligibility it could have

expressly provided for this. Indeed, Section 4503 directs that those convicted of certain

enumerated offenses are automatically ineligible to receive the benefit of a sentence

under the RRRI Act. See 61 Pa.C.S. § 4503 (listing disqualifying offenses). A stringent

definition of this phrase would result in a significant number of offenders being ineligible

to benefit from RRRI programs. Id. Lastly, we emphasized that the rule of lenity further

supports the conclusion that a single, present conviction for a crime demonstrating violent

behavior does not qualify as a “history of present or past violent behavior.” Id. at 1244

(citing Commonwealth v. Booth, 766 A.2d 843, 846 (Pa. 2001) (“[W]here ambiguity exists




                                     [J-114-2020] - 16
in the language of a penal statute, such language should be interpreted in the light most

favorable to the accused.”)).

       While the present circumstances are slightly different than those in Cullen-Doyle

in that Appellant’s ineligibility for a sentence under the RRRI Act was based on a single

prior conviction for a crime demonstrating violent behavior as opposed to a single present

conviction for a crime demonstrating violent behavior, we nonetheless find its reasoning

determinative. Appellant’s criminal history, which reflects several previous convictions,

only one of which demonstrates violent behavior, does not render him ineligible for a

sentence under the RRRI Act.

       We note that the Commonwealth’s assertion that a history can be established

through a single crime demonstrating violent behavior is inconsistent with our rationale in

Cullen-Doyle, which clearly found that a history is rather an established record or pattern

of violent behavior.    Moreover, the examples provided by the Commonwealth to

demonstrate that an interpretation of history requiring more than one prior conviction for

a crime demonstrating violent behavior would produce absurd results are unpersuasive.

As Appellant recognizes, the crimes used in the Commonwealth’s examples are all

enumerated offenses that automatically preclude an offender from being eligible to

receive a sentence under the RRRI Act. Finally, we do not find Appellant’s comparison

to Sections 9711(d)(9) and (e)(1) persuasive given our decision in Cullen-Doyle which

involves the precise provision at issue in this case. Based on the foregoing, we hold that

a single prior conviction for a non-enumerated crime demonstrating violent behavior does

not render an offender ineligible for a reduced sentence under the RRRI Act.

                                     V. Conclusion

       In conclusion, we hold that a trial court’s failure to sentence an eligible offender

pursuant to the RRRI Act implicates sentencing illegality. We also find that a single prior




                                    [J-114-2020] - 17
conviction for a non-enumerated crime demonstrating violent behavior does not qualify

as a history of past violent behavior under the Section 4503 of the RRRI Act. Accordingly,

we reverse in part and affirm in part the order of the Superior Court and remand for further

consideration in accordance with this opinion.


Chief Justice Baer and Justices Saylor and Donohue join the opinion.

Justice Saylor files a concurring opinion.

Justice Wecht files a dissenting opinion in which Justices Todd and Dougherty join.




                                     [J-114-2020] - 18